Exhibit 10.49

 

[givdjx5gdv2m000001.jpg]

 

 

 

info@portola.com

T: 650.246.7000

270 East Grand Avenue

 

www.portola.com

T: 650.246.7376

South San Francisco, CA 94080

 

Innovative Science. Patient Focused.

 

January 17, 2019

 

Sheldon Koenig

 

VIA EMAIL

 

Dear Sheldon,

 

On behalf of Portola Pharmaceuticals, Inc. (‘‘Portola” or the ‘‘Company”), I am
pleased to offer you an exempt position of Executive Vice President, Chief
Commercial Officer, reporting to Scott Garland, President and Chief Executive
Officer. Your start date for this position is Monday, January 28, 2019.

 

Annual Salary

Your salary will be paid at the rate of $37,500.00 per month ($450,000.00
annualized) less payroll deductions and all required withholdings.

 

Target Bonus

You will be eligible to receive an annual bonus target of 45% of your base
salary. Whether Portola awards bonuses for any given year, the allocation of the
bonuses, if awarded, will be in the sole discretion of the Company as determined
by its Board of Directors (the ‘‘Board”). If the Board approves payment of
bonuses for any given year, the bonus amounts generally will be determined and
paid within the first calendar quarter of the year based on the prior year's
performance. If your employment terminates for any reason prior to the payment
of a bonus, then you will not have earned the bonus and will not receive any
portion of it.

 

Equity

Stock Options: Subject to Board approval, and as a material inducement for you
to enter into employment with the Company, you will be granted an option grant
to purchase 125,000 shares of the Company’s common stock, subject to the terms
and conditions of a Portola equity incentive plan, pursuant to a stock option
grant notice and stock option agreement that will be provided to you following
the date of grant. The exercise price of the option will be the closing price of
Portola’s Common Stock on the date of grant. The option will be subject to a
four (4) year vesting schedule, such that 25% of the shares will vest on the
first anniversary of the commencement of your employment, with the balance
vesting in equal monthly installments over the subsequent thirty-six (36)
months, until either your option shares are fully vested or your employment
ends, whichever occurs first, in each case subject to your continued employment
with the Company through the applicable vesting dates.

--------------------------------------------------------------------------------

Restricted Stock Units (RSUs): Subject to Board approval, and as a material
inducement for you to enter into employment with the Company, you will be
granted 25,000 Restricted Stock Units that will vest and become non-forfeitable,
assuming your continued employment with the Company upon each vesting date,
annually over three years subject to Board determination.

 

Additional Benefits

In addition to the compensation package outlined above, you will receive the
following:

 

Benefits: You will be eligible to receive Portola’s complete package of benefits
subject to the terms of the benefit plans and generally applicable Company
policies.

 

Relocation Program: You are eligible to participate in the Portola Relocation
Program administered by MoveTrek Mobility. To determine the relocation elements
that are applicable to you, please contact our MoveTrek Account Manager, Patty
MacKinnon at 781-616-6345.

 

Executive Severance Benefits Agreement: Provides compensation and benefits in
the event that you are subject to certain qualifying terminations of employment,
including a change in control and an involuntary termination without cause. The
compensation and benefits are subject to the terms of the Company’s form of
severance benefits agreement for similarly situated employees.

 

Please note that Portola may modify compensation and benefits from time to time
as it deems necessary in accordance with applicable law.

 

Confidentiality

As a Portola employee, and as a condition of your employment, you will be
expected to abide by Company rules and regulations and sign and comply with the
Company’s Proprietary Information and Inventions Agreement which prohibits
unauthorized use or disclosure of Portola proprietary information.

 

In your work for the Company, you will be expected not to make any unauthorized
use or disclosure of any confidential information or materials, including trade
secrets, of any former employer or other person to whom you have an obligation
of confidentiality. Rather, you will be expected to use only that information
which is generally known and used by persons with training and experience
comparable to your own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by the
Company.

 

By signing this letter, you represent that you are able to perform your job
duties within these guidelines, and you are not in unauthorized possession of
any confidential documents, information, or other property of any former
employer or other third party. In addition, you represent that you have
disclosed to the Company in writing any agreement you may have with any third
party (e.g., a former employer) which may limit your ability to perform your
duties to the Company.

--------------------------------------------------------------------------------

Acknowledgements

By signing below, you agree that your employment with Portola is ‘‘at will,”
which means you may terminate your employment with Portola at any time and for
any reason whatsoever simply by notifying Portola, and likewise, Portola may
terminate your employment at any time and with or without cause or advance
notice. This at-will employment relationship cannot be changed except in a
writing signed by a Company officer. Portola reserves the right, in its sole
discretion, to adjust salaries, incentive compensation, stock plans, employee
benefits, job titles, locations, duties, responsibilities and reporting
relationships in accordance with applicable laws.

 

This letter, together with the Proprietary Information and Inventions Agreement,
forms the complete and exclusive statement of agreement with Portola concerning
the subject matter hereof. The employment terms in this letter supersede any
other agreements or promises made to you by anyone, whether oral or written.
Changes in your employment terms, other than those changes expressly reserved to
the Company's discretion in this letter, require a written modification signed
by an officer of Portola. As required by law, this offer is subject to
satisfactory proof of your right to work in the United States of America.

 

The Company reserves the right to conduct background investigations and/or
reference checks on all of its potential employees. Your employment offer,
therefore, is contingent upon a clearance of such a background investigation
and/or reference check, to the Company’s satisfaction.

 

We welcome you to the Portola team and look forward to your contribution to the
Company's success.

 

Yours truly,

 

/s/ Errie Meyer

 

Errie Meyer

 

Executive Vice President, Chief Human Resources Officer

 

 

Accepted:

 

/s/ Sheldon Koenig

 

1/19/2019

Sheldon Koenig

 

Date

 